Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	
2	Applicant’s amendments filed 3/31/2021 overcome rejection under 35 U.S.C. 103. Claims 1-7 and 10-18 are allowed.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Victor (Qiang) Han # 77125 on 3/31/2021.

The application has been amended as follows:
1.	(Currently Amended) A method comprising:
(a) subjecting an article comprising a moisture sensor to a sterilization process to produce a sterilized article, the sterilization process is a steam sterilization process, the moisture sensor comprising a moisture absorbing layer and a resonant circuit; 
(a1) subjecting the sterilized article to a first drying step after subjecting the article to the sterilization process and before interrogating the resonant circuit; 
(b) conducting a first interrogation step comprising interrogating the resonant circuit, wherein the interrogating is affected by an amount of moisture present in the moisture absorbing layer; and
(c) subjecting the sterilized article to a second drying step after interrogating the resonant circuit.
8-9. 	(Cancelled)
10. (Currently Amended) The method according to claim 1 
19-26. (Cancelled) 

Claim Status
4	Claims 1-7 and 10-18 are pending.

Allowable Subject Matter
5	Claims 1-7 and 10-18 are allowed.
	The following is an examiner’s statement of reasons for allowance:
Regarding claim 1 the prior art or record taken alone or in combination fail to teach or suggest a method comprising: 
(a1) subjecting the sterilized article to a first drying step after subjecting the article to the sterilization process and before interrogating the resonant circuit; 
; and
(c) subjecting the sterilized article to a second drying step after interrogating the resonant circuit.” In combination with all the other elements of claim 1.  

	Claims 2-7 and 10-18 are also allowed as they further limit claim 1.

6	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT J ANDREWS whose telephone number is (571)272-6101.  The examiner can normally be reached on 10am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy NGUYEN can be reached on (571)272-2258.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRENT J ANDREWS/Examiner, Art Unit 2868                                                                                                                                                                                                        
/LEE E RODAK/Primary Examiner, Art Unit 2868